Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Moore (Reg. No. 75042) on 03/03/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A computer-implemented method for measuring, by an application executing on a processor, transitions between visualizations, the method comprising: 
determining a first mapping between one or more data fields represented in a first visualization and one or more visualization channels in the first visualization, wherein each of the one or more visualization channels represents a presentation characteristic in the first visualization, and wherein determining the first mapping comprises:
identifying the one or more visualization channels in the first visualization; and
identifying, for each of the one or more visualization channels, a corresponding data field;
determining a second mapping between one or more data fields represented in a second visualization and one or more visualization channels in the second visualization, wherein each of the one or more visualization channels represents a presentation characteristic in the second visualization; 
generating a transition triplet comprising a continuity score, a structural discontinuity score, and a syntactic discontinuity score, wherein the transition triplet quantifies differences and similarities between the first visualization and the second visualization into numeric values based on the first mapping and the second mapping, by:
determining a first numeric value for the continuity score based on (i) a count of data fields and a count of visualization channels common to the first and second visualizations, and (ii) a count of data fields and a count of visualization channels present in the first visualization and not present in the second visualization, wherein the first numeric value is further based on an analysis of metadata associated with the first visualization and the second visualization to determine relationships between data fields present in the first visualization and the second visualization, and wherein the first visualization and the second visualization are separate charts; 
determining a second numeric value for the structural discontinuity score based on differences in format between each visualization channel in the first and second visualizations, wherein each of the visualization channels of the first and the second visualizations comprises a respective graphical object, wherein the structural discontinuity score further reflects a count of visualization formats depicted in each visualization, and wherein the structural discontinuity score is further based on a count of data fields and a count of visualization channels present in the second visualization and not present in the first visualization; and 
determining a third numeric value for the syntactic discontinuity score based on differences between the presentation characteristics represented in the first and second visualizations, wherein a first difference between the presentation characteristics comprises a change in visualization color of one or more visualization channels from the first visualization to the second visualization, and wherein a second difference between the presentation characteristics comprises a change related to a filter from the first visualization to the second visualization; and 
outputting, by the application executing on the processor, the transition triplet for display. 

2.	(Canceled)

3.	(Currently Amended) The method of claim [[2]]1, wherein the mappings associate a format of the respective visualization to the corresponding data field, wherein the mappings associate an axis in each visualization to the corresponding data field.

4.	(Canceled)

1, wherein the structural discontinuity score further reflects data fields that are different between the first and second visualizations.

6.	(Currently Amended) The method of claim [[4]]1, wherein the structural discontinuity score further reflects: (i) a first data field not present in the first visualization that has been added to the second visualization, and (ii) a second data field present in the first visualization that has been removed from the second visualization.

7.	(Currently Amended) The method of claim [[4]]1, wherein the syntactic discontinuity score is based on the presentation characteristics of the first visualization and the presentation characteristics of the second visualization comprising: (i) a visualization size, (ii) a visualization type, (iii) whether the respective data fields have been binned, (iv) whether the respective data fields have been filtered, (v) whether the respective data fields have been disaggregated, and (vi) a number of switches for each visualization.

8.	(Currently Amended) A system for measuring transitions between visualizations, the system comprising: 
		one or more computer processors;
	a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:
, and wherein determining the first mapping comprises:
identifying the one or more visualization channels in the first visualization; and
identifying, for each of the one or more visualization channels, a corresponding data field;
determining a second mapping between one or more data fields represented in a second visualization and one or more visualization channels in the second visualization, wherein each of the one or more visualization channels represents a presentation characteristic in the second visualization; 
generating a transition triplet comprising a continuity score, a structural discontinuity score, and a syntactic discontinuity score, wherein the transition triplet quantifies differences and similarities between the first visualization and the second visualization into numeric values based on the first mapping and the second mapping, by:
determining a first numeric value for the continuity score based on (i) a count of data fields and a count of visualization channels common to the first and second visualizations, and (ii) a count of data fields and a count of visualization channels present in the first visualization and not present in the second visualization, wherein the first numeric value is further based on an analysis of metadata associated with the first visualization and the second visualization to determine relationships between data fields present in the first visualization and 
determining a second numeric value for the structural discontinuity score based on differences in format between each visualization channel in the first and second visualizations, wherein each of the visualization channels of the first and the second visualizations comprises a respective graphical object, wherein the structural discontinuity score further reflects a count of visualization formats depicted in each visualization, and wherein the structural discontinuity score is further based on a count of data fields and a count of visualization channels present in the second visualization and not present in the first visualization; and
determining a third numeric value for the syntactic discontinuity score based on differences between the presentation characteristics represented in the first and second visualizations, wherein a first difference between the presentation characteristics comprises a change in visualization color of one or more visualization channels from the first visualization to the second visualization, and wherein a second difference between the presentation characteristics comprises a change related to a filter from the first visualization to the second visualization; and 
outputting the transition triplet for display. 

9.	(Canceled)

8, wherein the mappings associate a format of the respective visualization to the corresponding data field, wherein the mappings associate an axis in each visualization to the corresponding data field.
	
11.	(Canceled)

12.	(Currently Amended) The system of claim [[11]]8, wherein the structural discontinuity score further reflects data fields that are different between the first and second visualizations.

13.	(Currently Amended) The system of claim [[11]]8, wherein the structural discontinuity score further reflects: (i) a first data field not present in the first visualization that has been added to the second visualization, and (ii) a second data field present in the first visualization that has been removed from the second visualization.

14.	(Currently Amended) The system of claim [[11]]8, wherein the syntactic discontinuity score is based on the presentation characteristics of the first visualization and the presentation characteristics of the second visualization comprising: (i) a visualization size, (ii) a visualization type, (iii) whether the respective data fields have been binned, (iv) whether the respective data fields have been filtered, (v) whether the respective data fields have been disaggregated, and (vi) a number of switches for each visualization.


a non-transitory computer readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable to perform an operation for measuring transitions between visualizations, the operation comprising: 
determining a first mapping between one or more data fields represented in a first visualization and one or more visualization channels in the first visualization, wherein each of the one or more visualization channels represents a presentation characteristic in the first visualization, and wherein determining the first mapping comprises:
identifying the one or more visualization channels in the first visualization; and
identifying, for each of the one or more visualization channels, a corresponding data field;
determining a second mapping between one or more data fields represented in a second visualization and one or more visualization channels in the second visualization, wherein each of the one or more visualization channels represents a presentation characteristic in the second visualization; 
generating a transition triplet comprising a continuity score, a structural discontinuity score, and a syntactic discontinuity score, wherein the transition triplet quantifies differences and similarities between the first visualization and the second visualization into numeric values based on the first mapping and the second mapping, by:
determining a first numeric value for the continuity score based on (i) a count of data fields and a count of visualization channels common to the first and 
determining a second numeric value for the structural discontinuity score based on differences in format between each visualization channel in the first and second visualizations, wherein each of the visualization channels of the first and the second visualizations comprises a respective graphical object, wherein the structural discontinuity score further reflects a count of visualization formats depicted in each visualization, and wherein the structural discontinuity score is further based on a count of data fields and a count of visualization channels present in the second visualization and not present in the first visualization; and
determining a third numeric value for the syntactic discontinuity score based on differences between the presentation characteristics represented in the first and second visualizations, wherein a first difference between the presentation characteristics comprises a change in visualization color of one or more visualization channels from the first visualization to the second visualization, and wherein a second difference between the presentation characteristics comprises a change related to a filter from the first visualization to the second visualization; and 


16.	(Canceled)

17.	(Currently Amended) The computer program product of claim [[16]]15, wherein the mappings associate a format of the respective visualization to the corresponding data field, wherein the mappings associate an axis in each visualization to the corresponding data field.

18.	(Canceled)
	
19.	(Currently Amended) The computer program product of claim [[18]]15, wherein the structural discontinuity score further reflects data fields that are different between the first and second visualizations.

20.	(Currently Amended) The computer program product of claim [[18]]15, wherein the syntactic discontinuity score further reflects: (i) a first data field not present in the first visualization that has been added to the second visualization, and (ii) a second data field present in the first visualization that has been removed from the second visualization, wherein the syntactic discontinuity score is based on the presentation characteristics of the first visualization and the presentation characteristics of the second visualization comprising: (i) a visualization size, (]ii) a visualization type, (iii) whether the respective data fields have been binned, (iv) whether the respective data fields have .

Reasons for Allowance
	Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1, 8, and 15 “generating a transition triplet comprising a continuity score, a structural discontinuity score, and a syntactic discontinuity score, wherein the transition triplet quantifies differences and similarities between the first visualization and the second visualization into numeric values based on the first mapping and the second mapping, by: determining a first numeric value for the continuity score based on (i) a count of data fields and a count of visualization channels common to the first and second visualizations, and (ii) a count of data fields and a count of visualization channels present in the first visualization and not present in the second visualization, wherein the first numeric value is further based on an analysis of metadata associated with the first visualization and the second visualization to determine relationships between data fields present in the first visualization and the second visualization, and wherein the first visualization and the second visualization are separate charts; determining a second numeric value for the structural discontinuity score based on differences in format between each visualization channel in the first and second visualizations, wherein each of the visualization channels of the first and the second visualizations comprises a respective graphical object, wherein the structural discontinuity score further reflects a count of visualization formats depicted in each visualization, and wherein the structural discontinuity score is further based on a count of data fields and a count of visualization channels present in the second visualization and not present in the first visualization; and determining a third numeric value for the syntactic discontinuity score based on differences between the presentation characteristics represented in the first and second visualizations, wherein a first difference between the presentation characteristics comprises a change in visualization color of one or more visualization channels from the first visualization to the second visualization, and wherein a second difference between the presentation characteristics comprises a change related to a filter from the first visualization to the second visualization; and outputting, by the application executing on the processor, the transition triplet for display,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.





The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176